El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal. '
José Catalino Negrón promovió demanda ante la Corte Municipal de San Juan contra Manuel Miguel Mudafor, recla-mándole un derecho de bogar seguro. Se dictó sentencia a favor del demandante por la cantidad de $500. Apeló el de-mandado para ante la corte de distrito, donde fue desestimado el recurso por haberse radicado después de haber transcurrido "los 20 días que fija la ley para radicar'la transcripción' de autos en el tribunal de apelación. De esta resolución de la •corte de distrito apeló la parte demandada y ahora compa-rece el demandante solicitando que se desestime el recurso interpuesto porque dicha resolución, que no resuelve los ■ méritos del pleito, no es apelable y porque además la apela-ción es completamente frívola.
*208La cuestión que la parte apelada somete a nuestra consi-deración lia sido ya resuelta por este tribunal en el caso de Marxuach v. Aguilar, 20 D.P.r. 157, donde se apeló de una sentencia de una corte municipal que desestimó la corte de distrito por haber transcurrido los veinte días que fija la ley para la radicación de los autos en la corte de apelación. Apeló la parte interesada de dicha resolución y esta corte desestimó el recurso por entender que la misma no era ape-lable. De la opinión emitida por este tribunal en dicho caso copiamos lo siguiente:
“Las resoluciones que dictan las cortes desestimando un recurso de apelación por naber dejado de cumplir el apelante determinados requisitos para que pueda ser oída, no son Verdaderas sentencias, aun-que como tales se registren y aunque producen el efecto de dejar firme la sentencia apelada, porque no resuelven los méritos del pleito y se limitan a negarse a oír y decidir el recurso. Harrington v. Holler, 111 U. S. 796 y Wenar v. Jones, 217 U. S. 593, aplicados por nosotros en el caso de Cautíño v. Muñoz, que resolvimos en noviembre 11 de 1913. Por consiguiente, esas resoluciones no están comprendi-das entre las sentencias a que se refiere el número 2 del artículo 295 del Código de Enjuiciamiento Civil tal como quedó enmendado en el año 1905.” •

El recurso interpuesto debe ser desestimado.